Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 1/29/21 has been received and given full consideration. Claims 1 and 17 have been amended, and claim 10 has been cancelled by the Applicant.

Response to Arguments
2.	The examiner is withdrawing the rejections in the previous Office Action because 
Applicant's amendment (conductive in line 1 of claim 1) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, This Action Is Made Final.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motonaga et al. (US5154740)
4.	Regarding claims 1, 2, and 7, Motonaga teaches conductive film (se Fig. below) having a first end and a second end, having a non-uniform electrical resistance, the film .

    PNG
    media_image1.png
    715
    841
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Motonaga et al. (US5154740) as applied to claim 1 as applied to claim 1 in view of Will (US4133738).
6.	Regarding claims 3-6, the complete discussion of Motonaga as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 3-6.
7.	Will teaches a film (see Fig. below) having a first end and a second end, having a non-uniform electrical resistance, the film having a first portion and second portion, wherein the highest electrical resistance is at the first portion and the lowest electrical resistance is at the second portion (see Fig. below) for the benefit of varying the electric resistance of the conducting substrate by a shaped structure that results in low and high electrical resistance portions (abstract).

    PNG
    media_image2.png
    469
    782
    media_image2.png
    Greyscale

8.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Motonaga with the above teachings of will for the benefit of varying the electric resistance of the conducting substrate by a shaped structure that results in low and high electrical resistance portions.


9.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Motonaga et al. (US5154740) as applied to claim 1 in view of Bertin et al. (US20080231413).
10.	Regarding claims 7-9, the complete discussion of Motonaga as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 7-9.
11.	Bertin teaches a nanofabric layer wherein the contact resistance per fiber may vary from about 6,500 Ohms to about 100,000 ohms across the nanofabric layer (which 
12.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Motonaga with Bertin’s teachings of a nanofabric layer wherein the contact resistance per fiber may vary from about 6,500 Ohms to about 100,000 ohms across the nanofabric layer (which reads on a varied electric resistance greater than 4x) and an electrical resistance of 1 M-Ohm and 5 M-Ohms [0042] for the benefit of extending battery life, and improving signal integrity.

13.	Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Motonaga et al. (US5154740) as applied to claim 1 in view of Will (US4133738), and further in view of Abe et al. (US 20140220438).
14.	Regarding claims 11-15, the complete discussion of Motonaga as applied to claim 1 is incorporated herein. 
15.	Motonaga teaches a dopant such as pyrrole (col. 8 ln 43-55). However, they are silent about the limitations of claims 11-15.
16.	Will teaches a transition metal dopant such as ZnBr2 (Example 1) for the benefit of varying the electric resistance of the conducting substrate by a shaped structure that results in low and high electrical resistance portions
17.	Abe teaches a conductive polymer (abstract) doped with a polymer and FeCl3 [0066] comprising polystyrenesulfonic acid [0084] and a metal salt ([0068], abstract) for the benefit of a lithium secondary battery, which is superior in weight energy density and weight power density, and in addition, in cycle characteristics [0001].
18.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Motonaga by obviously using another halogen salt such ZnCl2, in addition to modifying Will with Abe’s teachings of a conductive polymer doped with a polymer comprising polystyrenesulfonic acid and a metal salt for the benefit of a lithium secondary battery, which is superior in weight energy density and weight power density, and in addition, in cycle characteristics, and varying the electric resistance of the conducting substrate by a shaped structure that results in low and high electrical resistance portions


19.	Claims 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Motonaga et al. (US5154740) as applied to claim 1 in view of Diner et al. (US20050232844).
20.	Regarding claims 16-18, 20, and 21, the complete discussion of Motonaga as applied to claim 1 is incorporated herein. 
21.	Diner teaches a photovoltaic cell energy harvester (see Fig. below) comprising a first electrode, second electrode, and an electrolyte for the benefit of being used as catalysts for chemical reactions and as stable charge storage devices (abstract).


    PNG
    media_image3.png
    675
    854
    media_image3.png
    Greyscale


22.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Motonaga with Diner’s teachings of a photovoltaic cell energy harvester comprising a first electrode, second electrode, and an electrolyte for the benefit of being used as catalysts for chemical reactions and as stable charge storage devices.


23.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Motonaga et al. (US5154740) in view of Diner et al. (US20050232844) as applied to claims 1 and 18 and further in view of Abe et al. (US 20140220438).

25.	Abe teaches a conductive polymer (abstract) doped with a polymer [0066] comprising polystyrenesulfonic acid [0084] and a metal salt ([0068], abstract) for the benefit of a lithium secondary battery, which is superior in weight energy density and weight power density, and in addition, in cycle characteristics [0001].
26.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Motonaga with Abe’s teachings of a conductive polymer doped with a polymer comprising polystyrenesulfonic acid and a metal salt for the benefit of a lithium secondary battery, which is superior in weight energy density and weight power density, and in addition, in cycle characteristics.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLATUNJI A GODO/Primary Examiner, Art Unit 1722